Title: From John Adams to John Jay, 9 January 1787
From: Adams, John
To: Jay, John


     
      Dear Sir
      Grosvenor Square January 9. 1787
     
     I am unable to give you any Account, of the Reasons, which have prevented the Treaty with Morocco from reaching London. But it has not yet made its Appearance. The Tripoline Ambassador, Sent me a polite Message and desired a Conference. it was agreed to, and his Excellency was pleased to inform me, that he had received

repeated Letters to return home, and Should depart in a few Weeks. desired to be informed, whether any further Instructions had been received from Congress, relative to a Treaty with Tripoli, and being answered in the Negative, he Said the Decree was written in Heaven, and if a Peace was preordained between my Country and his, it would take Place.— He Should be happy, when he arrived in his own Country, to be Instrumental in so good a Work.
     The Chevalier De Pinto, with a great deal of real Anxiety has last Week, renewed his Apologies.— He has written to Mr De Melo that it is indecent, that he is ashamed to think how the Business has been delayed.— This worthy Minister Sent one of his own favourite Domesticks, who has called at the Ministers office every day: but has been detained, from the Month of May.— The Minister has been Sick. that is the Excuse.— In Short I Suppose there are Parties, and this late Negotiation between France & England, have Occasioned Divisions of Sentiment and the late Decease of the King of Portugal, and the Queens Retirement in the Country and the Ministers Sickness have prevented any determination of any Questions of Importance.
     According to the Usages of the Diplomatick order I ought, before now to have mentioned, the Death of her Royal Highness the Princess Amelia, Aunt of his present Majesty the King of Great Britain, on the Evening of the last day of October last.
     on Thursday the Fourth day of this Month, I had the Honour of a private Audience of his Royal Highness the Duke of Cumberland, having been previously notified by the Master of the Ceremonies, and presented by him. all the foreign Ministers who had not been before presented to his Royal Highness were presented on that day.— The Same Ceremonies are used, as with the King.
     inclosed is Copy of a Letter from the Marquis of Carmarthen dated the 11. of Decr. last.— His Lordship is mistaken or misinformed, in Supposing that the American Ministers admitted the Justness of the Claim. That was wholly out of their Power. all they could do, was to transmit it to Congress, as I now transmit his Lordships Letter, without any Concession, or Denyal of the Justice of it.— in my Answer to his Lordship I Shall Sett him right in this particular.
     Inclosed likewise is a Letter of 5. Jany. from Messrs Willinks and Van staphorsts, relative to the Hotel of the United States. There is Such a corrosive Dampness in the Air of that Country that without

the continual Attention of an Inhabitant a Building falls to decay very fast.— I really think the best Thing that can be done is to order the House to be sold by Messrs Willinks & Vanstaphorsts as soon as possible. This is the best Advice to be given.— if it is not Sold, there will be constant Expences for Taxes and Repairs, without Saving the Building from Ruin.— As it is I dont believe any American Minister would now live in it. This subject deserves the immediate Attention of Congress.
     It is with great Pleasure, that I am able to inform Congress that the Credit of the United States in Holland has not suffered any material Shock, in Consequence of the Relations of Tumults and Seditions in the Massachusetts & New Hampshire.—
     With great Regard I have the Honour / to be, dear sir, your most obedient / and humble servant
     
      John Adams
     
    